Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 1 of 54 PAGEID #: 2105




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 URSULA MCGLONE, JASON MCGLONE,                         §   CASE NO.: 2:19-CV-02196-ALM-EPD
 L.M., T.M, G.M., B.M., E.M., and M.M.,                 §
 minor children by and through their parent             §   Chief Judge Algenon L. Marbley; and
 and/or guardian, Ursula McGlone, ADAM                  §
 RIDER, BRITTANI RIDER, M.R., C.R.,                     §   Chief Magistrate Judge Elizabeth Preston
 L.R. and L.R., minor children by and through           §   Deavers
 their parent and/or natural guardian, Brittani         §
 Rider, JOSHUA ROSS, RACHEL ROSS, J.R.                  §   Jury Demanded
 and N.R., minor children by and through their          §
 parent and/or natural guardian, Rachel Ross, and       §
 ADAM ROSS, adult child by and through his              §
 legal guardian, Rachel Ross, PATSY                     §
 BROWNFIELD, and MICKEY TACKETT                         §
 and HEATHER TACKETT                                    §
                                                        §
 Ohio residents,                                        §
 on behalf of themselves individually and               §
 all others similarly situated,                         §
                                                        §
 Plaintiffs,                                            §
                                                        §
  v.                                                    §
                                                        §
 CENTRUS ENERGY CORP.,                                  §
 a Delaware Corporation, individually and as            §
 successor-in interest to USEC Incorporated,            §
                                                        §
 UNITED STATES ENRICHMENT                               §
 CORPORATION, a Delaware Corporation,                   §
                                                        §
 URANIUM DISPOSITION SERVICES,                          §
 LLC, a Tennessee Limited Liability Company,            §
                                                        §
 BWXT CONVERSION SERVICES, LLC,                         §
 a Delaware Limited Liability Company,                  §
                                                        §
 MID-AMERICA CONVERSION                                 §
 SERVICES, a Delaware Limited Liability                 §
 Company,                                               §
                                                        §
 BECHTEL JACOBS COMPANY, LLC,                           §
 a Delaware Limited Liability Company,                  §


                                                    1
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 2 of 54 PAGEID #: 2106




                                                         §
  LATA/PARALLAX PORTSMOUTH, LLC,                         §
  a New Mexico Limited Liability Company,                §
                                                         §
  FLUOR-BWXT PORTSMOUTH, LLC ,                           §
  an Ohio Limited Liability Company,                     §
                                                         §
  Defendants.                                            §
  ______________________________________                 §

            PLAINTIFFS’ FOURTH AMENDED CLASS ACTION COMPLAINT

                                                   I.
                                          INTRODUCTION

       1.       Plaintiffs, Ursula McGlone, Jason McGlone, and L.M., T.M., G.M., B.M., E.M.,

 and M.M., minor children by and through their parent and/or guardian, Ursula McGlone, Adam

 Rider, Brittani Rider, and M.R., C.R., L.R. and L.R., minor children by and through their parent

 and natural guardian, Brittani Rider, Joshua Ross, Rachel Ross, and J.R. and N.R., minor

 children by and through their parent and natural guardian, Rachel Ross, and Adam Ross, adult

 child by and through his legal guardian, Rachel Ross, Patsy Brownfield, Mickey Tackett and

 Heather Tackett, on behalf of themselves individually and all others similarly situated

 (collectively “Plaintiffs”), through undersigned counsel, hereby file this Fourth Amended Class

 Action Complaint, pursuant to Fed. R. Civ. P. 15(a)(1)(B). Based on their personal knowledge,

 information, and belief, as and for their Class Action Complaint for damages, equitable and

 injunctive relief against the Defendants, Plaintiffs allege:

                                                   II.
                                    NATURE OF THE ACTION

       2.       In Pike County, Ohio sits the 3,777-acre Portsmouth Site (sometimes referred to

 as “PORTS”), which has accommodated uranium enrichment operations by Defendants.

       3.       What the populace did not know was that the operations at the Portsmouth Site


                                                    2
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 3 of 54 PAGEID #: 2107




 expelled air laden with radioactive material and other metals.

          4.    Winds and water have carried the radioactive materials and other contaminants

 throughout the area in such concentrations that radioactive materials and metals can be found

 deposited in soils, surface water, and buildings in and around Piketon, Ohio.

          5.    On May 13, 2019, Zahn’s Corner Middle School in Piketon was suddenly closed

 due to health concerns because enriched uranium was detected inside the building.

 Neptunium-237 was also detected by an air monitor next to the school. The school is

 approximately two miles from the Portsmouth Site and serves more than 300 students. This

 incident was the first notification to the community about radioactive materials migrating into

 populated areas from the Portsmouth Site.

          6.    Plaintiffs seek remediation of the radioactive, metal, organic, and inorganic

 contamination found on their property and restoration of their property to its original,

 uncontaminated condition.

          7.    In addition to damages, Plaintiffs petition this Court for injunctive relief to protect

 Plaintiffs and Class Members from further dangers.

          8.    Plaintiffs and Class Members are individuals who have suffered economic losses,

 property losses, and non-economic damages as the result of Defendants’ toxic and radioactive

 releases. Plaintiffs and Class Members have all suffered in common an array of damages from

 Defendants’ emissions of radioactive material, specifically, and as explained in more detail

 herein.

          9.    Releases of radioactive material from the Portsmouth Site exceed levels of

 radiation and concentrations of radioactive materials permissible in unrestricted (general public)

 areas.




                                                   3
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 4 of 54 PAGEID #: 2108




       10.      Releases of hazardous and toxic materials and storage of hazardous substances

 and/or wastes pose a threat to the health of citizens in the surrounding area and pollute and

 devalue property owned by citizens in the surrounding area.

                                               III.
                                            PARTIES

       A.       Plaintiffs

       11.      Putative Class Representatives and Plaintiffs Ursula McGlone and Jason

 McGlone are married, above the age of majority, and live approximately two miles from the

 Portsmouth Site on property they own with L.M., T.M., G.M., B.M., E.M., and M.M. Recent

 scientific testing shows their property to be impacted with radioactive and toxic materials. The

 McGlones were unaware until such testing that their property had been contaminated with

 radioactive and toxic materials. They seek damages for loss of use and enjoyment of property,

 diminution of property value, annoyance, inconvenience, emotional distress, punitive and

 property damage, including remediation, along with such injunctive and declaratory relief as

 necessary to protect human health and the environment.

       12.      Putative Class Representatives L.M., T.M., G.M., B.M., E.M., and M.M. are

 below the age of majority. Thus, their claims are brought by and through their parent and/or

 guardian, Ursula McGlone. L.M., T.M. G.M., B.M., E.M., and M.M. live approximately two

 miles from the Portsmouth Site. They live within the zone of impact. They seek such injunctive

 and declaratory relief as necessary to protect human health and the environment, including, but

 not limited to, medical monitoring and surveillance.

       13.      Putative Class Representatives and Plaintiffs Adam Rider and Brittani Rider are

 above the age of majority and live approximately two miles from the Portsmouth Site on

 property they own with M.R., C.R., L.R. and L.R. Recent scientific testing shows their property


                                                 4
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 5 of 54 PAGEID #: 2109




 to be impacted with radioactive and toxic materials. The Riders were unaware until such testing

 that their property had been contaminated with radioactive and toxic materials. They seek

 damages for loss of use and enjoyment of property, diminution of property value, annoyance,

 inconvenience, emotional distress, punitive and property damage, including remediation, along

 with such injunctive and declaratory relief as necessary to protect human health and the

 environment.

       14.      Putative Class Representatives M.R., C.R., L.R. and L.R. are below the age of

 majority. Thus, their claims are brought by and through their parent and natural guardian,

 Brittani Rider. M.R., C.R., L.R. and L.R live approximately two miles from the Portsmouth Site.

 They live within the zone of impact. They seek such injunctive and declaratory relief as

 necessary to protect human health and the environment, including, but not limited to, medical

 monitoring and surveillance.

       15.      Putative Class Representatives and Plaintiffs Joshua Ross and Rachel Ross are

 married, above the age of majority, and live approximately three miles from the Portsmouth Site

 on property they own with J.R., N.R., and Adam Ross. Recent scientific testing shows their

 property to be impacted with radioactive and toxic materials. The Ross family was unaware until

 such testing that their property had been contaminated with radioactive and toxic materials. They

 seek such injunctive and declaratory relief as necessary to protect human health and the

 environment, including, but not limited to, medical monitoring and surveillance.

       16.      Putative Class Representatives J.R. and N.R. are below the age of majority.

 Putative Class Representative Adam Ross is an adult for whom Joshua Ross and Rachel Ross

 serve as legal guardians. Thus, their claims are brought by and through their parent and legal




                                                 5
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 6 of 54 PAGEID #: 2110




 guardian, Rachel Ross. J.R., N.R., and Adam Ross live approximately three miles from the

 Portsmouth Site. They live within the zone of impact.

       17.      Putative Class Representative Patsy Brownfield is above the age of majority and

 lives approximately three miles from the Portsmouth Site on one of multiple properties that she

 owns on Delay Drive in Piketon. Those properties have been occupied by Ms. Brownfield and/or

 her adult family members for decades. Ms. Brownfield’s daughter raised her own son (Ms.

 Brownfield’s grandson), on one of the properties. That grandson is currently 21 years old and has

 lived on the property since he was one year old. Recent scientific testing shows her property to

 be impacted with radioactive and toxic materials. Ms. Brownfield was unaware until such testing

 that her property had been contaminated with radioactive and toxic materials. She seeks damages

 for loss of use and enjoyment of property, diminution of property value, annoyance,

 inconvenience, emotional distress, punitive and property damage, including remediation, along

 with such injunctive and declaratory relief as necessary to protect human health and the

 environment.

       18.      Putative Class Representatives and Plaintiffs Mickey Tackett and Heather Tackett

 are married, above the age of majority, and live approximately three miles from the Portsmouth

 Site on property they own. Recent scientific testing shows their property to be impacted with

 radioactive and toxic materials. The Tacketts were unaware until such testing that their property

 had been contaminated with radioactive and toxic materials. They seek damages for loss of use

 and enjoyment of property, diminution of property value, annoyance, inconvenience, emotional

 distress, punitive and property damage, including remediation, along with such injunctive and

 declaratory relief as necessary to protect human health and the environment.




                                                 6
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 7 of 54 PAGEID #: 2111




       B.       Defendants

                    Gaseous Diffusion Plant and Centrifuge Plant Defendants
                            (hereinafter “Centrifuge Defendants”)

       19.      Defendant Centrus Energy Corp. (“Centrus”), formerly USEC Incorporated

 (“USEC Inc.”), is a Delaware corporation with its principal place of business in Maryland. This

 action is brought against Centrus Energy Corp., individually, and as successor-in-interest to

 USEC Inc.

       20.      Defendant United States Enrichment Corporation (“USEC”) is a Delaware

 corporation with its principal place of business in Maryland and is a wholly owned subsidiary of

 Centrus Energy Corp.

       21.      Defendants Centrus and USEC at all times relevant were required to meet the

 standards set forth in 40 C.F.R. § 190.10 (which is incorporated into 10 C.F.R. § 20.1301 under

 subpart (e)), and/or 10 C.F.R. Parts 20 and 76 and Department of Energy Order 458.1.

                        Depleted Uranium Hexafluoride Plant Defendants
                         (hereinafter “Depleted Uranium Defendants”)

       22.      Defendant Uranium Disposition Services, LLC (“UDS”) is a Tennessee limited

 liability company with its principal place of business in Florida.

       23.      Defendant BWXT Conversion Services, LLC (“BWXT”) is a Delaware limited

 liability company with its principal place of business in Kentucky.

       24.      Mid-America Conversion Services, LLC (“MCS”) is a Delaware limited liability

 company with its principal place of business in Kentucky.

       25.      Defendants UDS, BWXT, and MCS at all times relevant were required to meet

 the standards set forth in 40 C.F.R. § 190.10 (which is incorporated into 10 C.F.R. § 20.1301

 under subpart (e)) and/or 10 C.F.R. Parts 20 and 76 and Department of Energy Order 458.1.




                                                   7
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 8 of 54 PAGEID #: 2112




                Environmental Remediation and Waste Management Defendants
                          (hereinafter “Remediation Defendants”)

       26.      Bechtel Jacobs Company, LLC (“Bechtel Jacobs”) is a Delaware limited liability

 company with its principal place of business in Tennessee.

       27.      Lata/Parallax Portsmouth, LLC (“Lata/Parallax”) is a New Mexico limited

 liability company with its principal place of business in New Mexico.

       28.      Fluor-BWXT Portsmouth, LLC (“Fluor-BWXT”) is an Ohio limited liability

 company with its principal place of business in Ohio.

       29.      Defendants Bechtel Jacobs, Lata/Parallax, and Fluor-BWXT at all times relevant

 were required to meet the standards set forth in 40 C.F.R. § 190.10 (which is incorporated into 10

 C.F.R. § 20.1301 under subpart (e)), and/or 10 C.F.R. Parts 20 and 76 and Department of Energy

 Order 458.1.

                                                  IV.
                                          JURISDICTION
       30.      Original jurisdiction of this Court is invoked pursuant to 28 U.S.C.A. §§ 1331 and

 1332(d)(2). This Court is vested with jurisdiction by virtue of 28 U.S.C. § 1332(d). Minimal

 diversity exists between named Plaintiffs of this putative class action, all of whom are citizens of

 the State of Ohio, and Defendant Centrus, a citizen of Delaware, its state of incorporation, and

 Maryland, its headquarters and principal place of business location. The proposed class exceeds

 100 persons and the amount in controversy exceeds $5,000,000.00. Further, this Court has

 subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 because this action

 arises under a law of the United States, namely, the Price-Anderson Act (hereinafter “PAA”), 42,

 U.S.C. § 2210, et seq. This Court may also exercise subject matter jurisdiction over this action

 directly pursuant to Section 2210(n)(2) of the PAA, which provides that the United States



                                                   8
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 9 of 54 PAGEID #: 2113




 District Court in the district where the nuclear incident takes place shall have original jurisdiction

 with respect to any public liability action arising out of, or resulting from, a nuclear incident.

        31.     Venue is proper in this judicial district pursuant to 42 U.S.C. § 2210(n)(2) because

 the nuclear incidents giving rise to Plaintiffs’ claims took place in this district. As to the state

 law claims, venue is proper in this district pursuant to 28 U.S.C. § 1391(a)(2), in that a

 substantial portion of the events and omissions giving rise to Plaintiffs’ claims occurred in this

 district.

                                                   V.
                                    FACTUAL ALLEGATIONS

        A.      Operations at Portsmouth Site

                                      Gaseous Diffusion Plant

        32.     Located at the Portsmouth Site is the Portsmouth Gaseous Diffusion Plant, or the

 “A-Plant” as the locals refer to it. In July 1993, the United States Enrichment Corporation

 (“USEC”) assumed the uranium enrichment operations at the Portsmouth Gaseous Diffusion

 Plant and operated the plant until 2001.

        33.     The primary mode of enrichment was the gaseous diffusion of uranium

 hexafluoride to separate the lighter fissile isotope, U-235, from the heavier non-fissile isotope,

 U-238.

        34.     From 2001 to 2011, USEC was responsible for maintaining the gaseous diffusion

 plant in a safe configuration. Initially, the process equipment was kept in Cold Standby, capable

 of restart if the need arose. Eventually, the plant transitioned to Cold Shutdown where systems

 were permanently disengaged, and equipment prepared for eventual decommissioning.




                                                    9
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 10 of 54 PAGEID #: 2114




                       Depleted Uranium Hexafluoride Conversion Plant

       35.      In 2002, Uranium Disposition Services, LLC (“UDS”) was contracted to design,

 build, and operate a Depleted Hexafluoride Conversion Plant (“DUF6 Conversion Plant”).

 Depleted uranium hexafluoride (DUF6) is a coproduct of the uranium enrichment process that

 occurred at the Portsmouth Site. The DUF6 Conversion Plant was designed and constructed to

 convert inventory of DUF6 produced by both the Paducah Gaseous Diffusion and the

 Portsmouth Gaseous Diffusion Plants, to a more stable uranium oxide form for reuse, storage,

 and/or transportation and disposition. A coproduct of the conversion process is hydrofluoric acid

 (HF), which is reused industrially. The Portsmouth DUF6 inventory is expected to be processed

 in approximately 18 years.

       36.      In 2010, BWXT Conversion Services, LLC was contracted to operate the DUF6

 Conversion Plant at the Portsmouth Site. BWXT was also responsible for continuing cylinder

 surveillance and maintenance (S&M) services for the inventory of DUF6, low-enrichment

 uranium hexafluoride (UF6), normal UF6, and other cylinders. The contract was initially

 scheduled to expire in September 2016 but was extended to accommodate procurement for a new

 DUF6 operations contract.

       37.      In 2016, Mid-America Conversion Services, LLC was contracted to operate the

 DUF6 Conversion Plant. MCS is responsible for providing cylinder surveillance and

 maintenance for the DUF6 conversion facility and associated equipment, operating the

 conversion facility to convert the DUF6 from the inventory at the Paducah and Portsmouth plants

 to uranium oxide; reusing, storing, transporting and/or disposing of the DUF6 conversion process

 end-products; selling the aqueous hydrofluoric acid (AqHF) product; and providing S&M

 services for the cylinder storage yards.




                                                10
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 11 of 54 PAGEID #: 2115




                                        Centrifuge Operations

       38.      In 2002, USEC Inc. signed a lease for use of centrifuge-related equipment and

 facilities at the Portsmouth Site.

       39.      In 2004, USEC Inc. began operating what is known as the American Centrifuge

 Lead Cascade Facility (“Lead Cascade”). The Lead Cascade was a test loop which demonstrated

 the effectiveness of centrifuge design and equipment by processing uranium in a closed loop. In

 2016, USEC Inc.’s successor, Centrus, ceased uranium enrichment operations at the Lead

 Cascade. This was followed by removal of uranium gas from the centrifuges and process piping,

 dismantling of equipment, and other actions needed to ultimately decommission the facility. The

 Lead Cascade is currently in decommissioning phase.

       40.      The Lead Cascade was a test loop for USEC Inc.'s, now Centrus’ American

 Centrifuge Plant (“ACP”). Construction on the ACP began in 2007 at the Portsmouth Site and

 was demobilized in 2009. On January 7, 2019, it was announced that the facility would be

 reopened, and the ACP is currently under construction.

       41.      Centrus’s centrifuge operations are carried out pursuant to source materials

 licenses which allow for the possession of radioactive material but do not allow for the disposal

 of radioactive material via air dispersion on Plaintiffs’ properties.

                      Environmental Remediation and Waste Management

       42.      Environmental cleanup at the Portsmouth Site began in 1989, has been

 continuous, and continues today.

       43.      Between 1997 and 2005, Bechtel Jacobs Company, LLC (“Bechtel Jacobs”) was

 responsible for environmental remediation at the Portsmouth Site.




                                                   11
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 12 of 54 PAGEID #: 2116




       44.      Between 2005 and 2010, LATA/Parallax Portsmouth, LLC (“LATA/Parallax”)

 was responsible for environmental remediation at the Portsmouth Site. LATA/Parallax was

 responsible for groundwater and soil remedial actions, removing legacy waste, decontamination

 and decommissioning (D&D) facilities, highly enriched uranium disposition, operating the site

 waste storage facilities, and surveillance and maintenance activities, as well as other activities.

       45.      From 2010 to present, Fluor-BWXT Portsmouth, LLC (“Fluor-BWXT”) has been

 responsible for environmental remediation at the Portsmouth Site. Fluor-BWXT’s work is

 expected to continue until 2024.

       46.      In 2015, a plan was agreed to for the disposal of more than 2 million cubic yards

 of waste that would be generated from the Portsmouth Site’s decontamination and

 decommissioning process. This plan includes construction of an on-site waste disposal facility.

 Construction activities on the waste disposal facility, including site clearing and roadway

 construction, began around 2017.

                    Releases and Statistically Significant Increase in Cancer

       47.      Reports by DOE, NIOSH, and EPA demonstrates that there have been multiple

 instances of release of contaminants from the Portsmouth Site, including both radioactive and/or

 hazardous contaminants, to the water, air, and soil in violation of federal statutes and/or

 regulations.

       48.      Recent scientific testing performed at locations adjacent to the plant on publicly

 accessible areas supports a conclusion that external radiation levels exceed the allowable level of

 exposure to members of the public under federal law, including the PAA, and including, but not

 limited to, more than 100 millirems above background levels in a calendar year.




                                                   12
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 13 of 54 PAGEID #: 2117




       49.        Based on national and local cancer data from 2011 to 2016, cancer rate levels for

 all types of cancers in the small zip code of Jasper, Ohio, which lies to the west of the PORTS

 plant and along the Scioto River, are more than seven times the national rate.

       50.        Analysis of cancer rates for all cancers combined in the Census Tracts adjacent to

 the plant show statistical significance. Specifically, a 60% excess rate for all cancer types

 between 2011 and 2016, based on national and local cancer data. Zip code cancer data identify

 lung cancer as a major issue in the area near the Portsmouth site.

       51.        The counties which contain and are adjacent to the plant, namely Pike, Scioto,

 Vinton, Adams and Lawrence Counties, are among those having the highest cancer rates in the

 State of Ohio.

       52.        A preliminary review of statewide cancer data recently obtained from the Ohio

 Department of Health revealed a large excess of childhood blood cancer in the area immediately

 surrounding the plant.

       53.        Specifically, in the 5 census block groups closest to the plant, Plaintiffs’ experts

 found 13 diagnoses for leukemia and lymphoma under the age of 25 from 1996 to 2017 in a

 population of only 2,652.

       54.        Statistics provided by the Ohio Department of Health place the incidence of

 leukemia and lymphoma for those under the age of 25 living within these five census block

 groups at 4.9 cases per 100,000, compared to 1.62 cases per 100,000 in comparison populations.

       55.        While additional statistical analysis and on-site sampling is required to fully

 characterize the cancer threat, Plaintiffs’ experts have undertaken an initial statistical analysis

 showing clear evidence of excess cancer rates by comparing 12 other randomly selected areas of

 similar size in Ohio. Attached hereto as Exhibit 1 is a letter in the attached letter from Dr. Carl




                                                   13
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 14 of 54 PAGEID #: 2118




 Werntz, an epidemiologist who has reviewed the cancer data collected by the Ohio Department

 of Health. He has concluded that, based on a preliminary review, the childhood blood cancer

 incident rate for the area around the plant was triple the average incident rate compared to the 12

 randomly selected areas, even though three of the randomly selected areas contained significant

 point sources of contamination.

       56.      Excess risk of childhood blood cancers is consistent with exposure to the types of

 radiological contamination found around the plant. As outlined later in this Complaint, Plaintiffs’

 experts have calculated annual radiation doses to various organs based on the radioisotopes

 found in testing of Plaintiffs’ soil. Attached hereto as Exhibit 2 is a letter from Health Physicist

 Dr. Phil Plato, in which Dr. Plato states that doses to the bone surface and spleen from the

 samples of Plaintiffs’ soil far exceed federal regulatory standards, particularly in children. While

 these are only partial doses because Dr. Plato considered only one of many exposure pathways

 and total doses are much higher than soil-only dose calculations, the analysis shows that the bone

 surface and spleen are the organs most affected by the types of radiological contamination found

 around the Plant.

       57.      Plaintiffs’ expert in epidemiology and oncology, confirms that radiation exposure

 to the bone surface and spleen is known to cause childhood leukemia and lymphoma.

       58.      More work remains to be done for the protection of the community (statistical

 comparison to all Ohio Counties, analysis of all age groups, expansion to other cancer types,

 etc.). However, the statistically significant excess cancer rates evidence that residents have been

 exposed to radiation in excess of federal limits.




                                                     14
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 15 of 54 PAGEID #: 2119




          59.   The high levels of cancer in the areas near the site are consistent with the

 exposures of individuals living in these areas to the radioactive materials emanating from the

 plant.

          B.    Defendants’ Operations Spread Radioactive Particles Off-Site Into
                Unrestricted Areas and Contaminated Plaintiffs’ Properties

          60.   Upon information and belief, Defendants’ activities have caused and/or

 contributed to radioactive contamination offsite and onto Plaintiffs’ properties in levels that

 exceed levels allowable under federal law, and specifically, the PAA.

          61.   Plaintiffs’ properties are within the zone impacted by radioactive materials,

 including alpha-emitting radionuclides. Samples taken on and around Plaintiffs’ properties and at

 other locations near the Portsmouth Site confirm an elevated presence of radioactive particles in

 violation of 10 C.F.R. §20.1301.

          62.   Environmental evidence gathered thus far indicates that property and persons near

 the Portsmouth Site have been and continue to be exposed to toxic and radioactive substances

 and are negatively impacted by toxic and radioactive releases from the Portsmouth Site.

          63.   Plaintiffs’ environmental sampling and scientific testing of properties near the

 Portsmouth Site reveal the presence of radioactive and toxic materials consistent with those

 expected to be found near a site, such as the Portsmouth Site, where uranium enrichment

 operations are conducted. Tests reveal the presence of these radioactive and toxic materials in

 residences near the Portsmouth Site.

          64.   Scientific analysis of samples has revealed the presence of “fingerprints” linking

 the hazardous, toxic, carcinogenic, radioactive materials either stored, processed and/or

 manufactured at the Portsmouth Site to the contamination alleged herein.




                                                 15
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 16 of 54 PAGEID #: 2120




        65.     Jason and Ursula McGlone’s property, where they and L.M., T.M. G.M., B.M.,

 E.M., and M.M live, is approximately two miles from the Portsmouth Site. This proximity puts

 the McGlones’ property in the direct path of radioactive air emissions, radioactive particles

 distributed by the wind blowing such contamination off the site in dirt and dust, which emanates

 from the Portsmouth Site. Further, the McGlone property and other properties in floodplains also

 were contaminated via surface waters flowing off of PORTS because of the Defendants’

 activities.

        66.     Adam and Brittani Rider’s property, where they and M.R., C.R., L.R. and L.R.

 live, is approximately two miles from the Portsmouth Site. This proximity puts the Riders’

 property in the direct path of radioactive air emissions, radioactive particles distributed by the

 wind blowing such contamination off the site in dirt and dust, which emanates from the

 Portsmouth Site.

        67.     Joshua and Rachel Ross’s property, where they and J.R., N.R., and Adam Ross

 live, is approximately three miles from the Portsmouth Site. This proximity puts the Ross’s

 property in the direct path of radioactive air emissions, radioactive particles distributed by the

 wind blowing such contamination off the site in dirt and dust, which emanates from the

 Portsmouth Site.

        68.     Patsy Brownfield’s property is approximately three miles from the Portsmouth

 Site. This proximity puts the Brownfield property in the direct path of radioactive air emissions,

 radioactive particles distributed by the wind blowing such contamination off the site in dirt and

 dust, which emanates from the Portsmouth Site.

        69.     Mickey and Heather Tackett’s property is approximately three miles from the

 Portsmouth Site. This proximity puts the Tacketts’ property in the direct path of radioactive air




                                                  16
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 17 of 54 PAGEID #: 2121




 emissions, radioactive particles distributed by the wind blowing such contamination off the site

 in dirt and dust, which emanates from the Portsmouth Site.

       70.      Plaintiffs’ properties have tested positive for levels of radiation that exceed the

 federal regulatory limit in 10 C.F.R. §20.1301.

       71.      On May 13, 2019, Zahn’s Corner Middle School in Piketon was suddenly closed

 due to health concerns because enriched uranium was detected inside the building.

 Neptunium-237 was also detected by an air monitor next to the school. The school is

 approximately two miles from the Portsmouth Site. The school serves more than 300 students.

       72.      Following closure of the Zahn’s Corner Middle School, fencing was placed

 around the school property warning of radioactive material. Anyone who goes beyond the

 fencing is required to wear protective gear. Zahn’s Corner Middle School remains quarantined

 and closed.

       73.      G.M. and B.M. were active students at Zahn’s Corner Middle school at the time of

 its closure. They were evacuated from the school after the detection of enriched uranium and

 neptunium.

       74.      A recent study conducted by Northern Arizona University determined that:

                (1)    Enriched Uranium is found in surface waters, sediments, and interior dusts

                       in the Piketon area which is consistent with the operations at the

                       Portsmouth Site.

                (2)    Non-fallout 237Np (Neptunium) and Pu (Plutonium) isotopes are found in

                       bed sediments, suspended sediments, and interior dusts in the Piketon

                       area.




                                                   17
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 18 of 54 PAGEID #: 2122



                                      237
                (3)     Non-fallout     Np (Neptunium) is found in sediments of an unnamed creek

                        that is draining a landfill construction area that is currently being worked.

                (4)     Enriched Uranium is found in interior spaces of Zahn’s Corner Middle

                        School and in attic dust in the Piketon area.

                (5)     Emissions from the Portsmouth Site account for the enriched contents of

                        Uranium, Neptunium, and Plutonium encountered in environmental

                        samples from the Piketon area.1

       75.      Defendants could have prevented or mitigated the offsite impact with better

 precautionary measures, compliance with applicable regulations, and the use of reasonable care.

 The foreseeable risks of harm posed could have been reduced or avoided by reasonable

 instructions or warnings when it became clear that toxins had been released into the

 environment. Those omissions render Defendants’ operations not reasonably safe. Exposure to

 this radioactive and toxic mixture in the environment through human pathways can cause grave

 bodily injury and has created a need for a mitigation/abatement program to protect the public

 from further risk of being harmed by Defendants’ tortious contamination of their properties.

       76.      On information and belief, Plaintiffs allege that discharges of highly toxic and

 carcinogenic alpha-emitting radionuclides from the Portsmouth Site into the surrounding area

 have created an imminent and substantial endangerment to public health and the environment.

 Radioactive material contamination in and around Plaintiffs’ properties is a nuisance which

 constitutes trespass and renders the properties unfit for normal use and enjoyment and destroys

 the properties’ fair market value.




 Michael E. Ketterer, Investigation of Anthropogenic Uranium, Neptunium and Plutonium in
 1

 Environmental Samples Near Piketon, Ohio, April 27, 2019.


                                                  18
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 19 of 54 PAGEID #: 2123




       77.       As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

 are currently being subjected to radioactive waste contamination and will suffer irreparable harm

 if an injunction is not granted requiring Defendants to conduct a total and complete cleanup of

 the contamination and to prevent and eliminate further contamination.

       C.        Radioactive Wastes

       78.       Ounce for ounce, radioactive isotopes are considered the most toxic materials

 known to man.

       79.       Radiation is a type of energy transmitted over a distance. Some materials

 spontaneously emit radiation through a process known as radioactive decay. As these materials

 decay, they release radiation energy and transform into other materials which may then also

 decay by releasing radiation energy and transforming into other materials.

       80.       Some radiation energies, including the radiation from the decay of radioactive

 materials used in nuclear and atomic processes, such as uranium, have the ability to penetrate

 other material. When radiation energy interacts with other material, it causes a process called

 ionization which can damage chemical structures. When the “other material” that ionizing

 radiation passes through is human cells, it can cause damage within those cells resulting in

 mutations in genetic material, which can lead to cancer and other harms.

       81.       People are exposed to radiation in two ways: (1) external exposure from

 radioactive material in the environment and (2) internal exposure by radioactive material that has

 entered the body. Radioactive material can be taken into the body by consuming foodstuffs and

 liquids with radioactivity in them, by inhaling radioactive gases or aerosol particles, or by

 absorption through wounds in the skin. The material taken in will internally expose the organs

 and tissues for as long as it remains inside the body.




                                                   19
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 20 of 54 PAGEID #: 2124




       82.      One characteristic of the impact of exposure to ionizing radiation on the human

 body through both internal and external exposure is that, even if the energy absorbed is low, the

 biological effects can still be gravely serious. Another characteristic is that there are latent

 biological effects of radiation.

       83.      The injuries resulting from exposure to ionizing radiation can also be separated

 into two categories: somatic injuries and genetic injuries. Somatic injuries are damages to the

 individual exposed. These include damages to the skin, reproductive system, blood forming

 system, digestive system, central nervous system, and immune system, as well as cancers.

 Illnesses such as cancers may take a number of years to appear. Research shows that uranium has

 a high chemical affinity for DNA and causes genetic damage to individuals resulting in birth

 defect outcomes and cancer at levels much greater than previously modeled.

       84.      Genetic injury is damage to the reproductive cells of the exposed individual in the

 form of mutation of their genetic cells. As a result, the probability of detrimental effects to the

 descendants of the exposed persons may greatly increase. These genetic mutations can be passed

 down to a person’s offspring even generations later, manifesting in injuries such as birth

 abnormalities and cancer.

       85.      One of the most dangerous aspects of radioactive materials is the length of time

 that radioactive isotopes will persist and accumulate in the environment. As detailed above,

 radioactive materials decay over time and each radioactive material gives off radiation energy as

 it decays and transforms into a different material. The rate at which a radioactive isotope decays

 is measured in half-life. The term “half-life” is defined as the time it takes for one-half of the

 atoms of a radioactive material to disintegrate. For example, after one half-life, there will be one




                                                  20
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 21 of 54 PAGEID #: 2125




 half of the original material, after two half-lives, there will be one fourth the original material,

 after three half-lives one eighth the original sample, and so forth.

 The decay chain for U-238:




       86.      The photo below shows tracks made by alpha rays emitted from a particle of

 plutonium embedded in the lung tissue. Alpha emitters are among the most deadly of radioactive

 materials. The tracks in the photograph were made by bursts of alpha radiation over a 48-hour

 period:




                                                   21
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 22 of 54 PAGEID #: 2126




       87.      The toxic and carcinogenic effects of exposure to radioactive materials have been

 a matter of general scientific knowledge since the early 20th Century.

       88.      According to recent scientific testing, radioactive materials which have been

 identified as originating from the plant, particularly enriched Uranium, exist at statistically

 significant excess levels in the sediments and floodwater sediments of the nearby creeks and

 rivers. These creeks and rivers are ones into which radioactive liquid discharges from the plant

 are, and have been, released and also into which airborne discharges washed out by precipitation

 find their way into by means of runoff.

       89.      Recent evidence published in the scientific literature since 2000 highlights a

 particular anomalous hazard from Uranium which has a combination of chemical and radioactive

 genotoxicity owing to its high chemical affinity for DNA, the acknowledged target for the

 genetic and genomic effects which lead to cancer and other illnesses and also birth defects. These

 effects are especially relevant to inhaled Uranium.

       D.       Hazardous Substances and/or Wastes

       90.      One or more of the Defendants is responsible for PORTS continuing to release

 hazardous substances and/or wastes from the facility to offsite areas. The waste stream that has


                                                 22
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 23 of 54 PAGEID #: 2127




 been and continues to be released from PORTS is mixed, and includes, but is not limited to,

 radionuclides such as Uranium, depleted Uranium, enriched Uranium, Neptunium, Plutonium,

 Cesium, Thorium, and Radium; toxic metals, heavy metals, Polychlorinated biphenyls (PCBs)

 (including dioxin forms of PCBs); Trichloroethylene (TCE); and other organic and inorganic

 materials.

       E.       Concealment of Facts Related to Risk

       91.      Defendants, through their silence, as well as their aggressive public relation

 efforts, have reassured the public, Plaintiffs, and the Class that their operations have not

 contaminated nearby properties. In particular, Defendants made misrepresentations that were

 meant to assure Plaintiffs and the Class Members that the Portsmouth Site presents absolutely no

 danger to public health.

       92.      Upon information and belief, Defendants have failed to accurately keep and

 maintain environmental and regulatory data and records to ensure their reliability.

                                                 VI.
                               CLASS ACTION ALLEGATIONS

       93.      Plaintiffs seek to represent the following class of individuals:

                       (1)     All property owners within a 5-mile radius of the Portsmouth Site

                or other geographic designation as supported by future scientific evidence;

                       (2)     All residents and former residents with more than one year of

                residence within a 5-mile radius of the Portsmouth Site or other geographic

                designation as supported by future scientific evidence;

                       (3)     All former students at Zahn’s Corner Middle School from 1993 to

                its closure as well as their parents; and




                                                  23
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 24 of 54 PAGEID #: 2128




                       (4)     All property owners with property within 500 yards of the Scioto

                River downstream of a point 500 yards upstream of Piketon until its confluence

                with the Ohio River at Portsmouth.

       94.      Excluded from the Class are Defendants and their officers, directors, and

 employees, as well as the Court and its personnel working directly on the case with the exception

 of court reporters.

       95.      Plaintiffs and all others similarly situated are entitled to have this case maintained

 as a class action pursuant to Federal Rules of Civil Procedure.

       96.      The prerequisites for a class action under Federal Rule of Civil Procedure 23(a)

 are met. The class is so numerous that joinder of all persons is impracticable. As many as two

 thousand or more people are adversely affected by Defendants’ release of radioactive materials.

 The number of Class Members can be readily determined from the United States Census Bureau,

 property records, and school records.

       97.      There are common issues of law and fact, including: (a) whether Defendants are

 liable for damages to the class for negligently allowing the release of radioactive materials into

 the surrounding inhabited area and/or their failure to warn of those materials’ toxicity; (b) the

 scope of damages caused by Defendants’ conduct; (c) whether Defendants are strictly liable for

 conducting an ultra-hazardous activity injurious to members of the class; (d) whether Defendants

 are liable for nuisance and trespass; (e) whether Defendants may be compelled under statute or

 court order to take steps to protect human health and the environment, including but not limited

 to medical monitoring, topsoil replacement, a compliance audit and improved environmental

 safety measures; and (f) whether Defendants are liable to the Class for punitive damages. These




                                                  24
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 25 of 54 PAGEID #: 2129




 and other common issues of law and fact relate to and affect the rights of Plaintiffs and Class

 Members.

       98.      Plaintiffs’ claims are typical of the class. Plaintiffs all own property and reside

 and/or were present within the affected area.

       99.      Plaintiffs have suffered annoyance, aggravation, as well as economic loss and

 injury to their real and personal property and/or have been subjected to health risks that are

 typical of the experience of Class Members. Plaintiffs’ interests are identical to and aligned with

 those of other Class Members. Plaintiffs and Class Members have suffered an array of damages

 all stemming from the common trunk of facts and issues related to Defendants’ emissions. Those

 damages are as follows:

                (1)     Non-Physical Tort Claims are pursued by Class Members for emotional

                        distress, annoyance, loss of enjoyment, nuisance, and inconvenience;

                (2)     Property Related Claims are pursued by Class Members for trespass,

                        property damage, diminution of value and loss of use of property;

                (3)     Equitable and Injunctive Relief in the form of Medical Monitoring is

                        pursued by Class Members.

       100.     Plaintiffs have retained counsel experienced in the prosecution of class action

 litigation who will adequately represent the interests of the class;

                (1)     Plaintiffs and their counsel are aware of no conflicts of interest between

                        Plaintiffs and absent Class Members or otherwise that cannot be managed

                        through the implementation of available procedures;

                (2)     Plaintiffs, through their counsel have adequate financial resources to

                        assure that the interests of the class will be protected; and




                                                   25
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 26 of 54 PAGEID #: 2130




                (3)     Plaintiffs are knowledgeable concerning the subject matter of this action

                        and will assist counsel in the prosecution of this litigation.

       101.     A class action may be maintained under Federal Rule of Civil Procedure 23(b)(2)

 because the parties opposing the class have acted and/or refused to act on grounds that apply

 generally to the class, so that final injunctive relief is appropriate respecting the class as a whole.

 Plaintiffs and the Class seek an injunction requiring:

                (1)     Amendments to Defendants’ community warning plans;

                (2)     A third-party compliance audit of Defendants’ waste management

                        operations and environmental health and safety program;

                (3)     A full-site characterization of the entire affected areas to identify all

                        impacted properties which require cleanup and to limit the opportunity for

                        re-suspension;

                (4)     Decontamination of homes and topsoil replacement to remediate

                        continuing threats to human health and the environment; and

                (5)     Implementation of a medical surveillance and medical monitoring

                        program to protect Plaintiffs’ and Class Members from ongoing threats to

                        their health.

 If this injunctive relief is not granted, great harm and irreparable injury to Plaintiffs and members

 of the Class will continue, and Plaintiffs and members of the Class have no adequate remedy at

 law for the injuries which are threatened to occur. Absent action from this Court, operations at

 the Portsmouth Site will continue to damage Plaintiffs and members of the Class and threaten

 future injury. Defendants’ actions and inactions are generally applicable to the Class as a whole,

 and Plaintiffs seek, inter alia, equitable remedies with respect to the Class as a whole.




                                                   26
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 27 of 54 PAGEID #: 2131




       102.     A class action may also be maintained under Federal Rule of Civil Procedure

 23(b)(3) because common issues of law and fact predominate over those issues that might pertain

 to individual cases, and a class action is superior to other available procedures for the fair and

 efficient adjudication of this controversy. The interests of all members of the Class in

 establishing the liability of Defendants, and relative fault, for the release of radioactive materials

 are cohesive. The certification of a Class seeking damages is an appropriate means by which

 injured Plaintiffs and Class Members may assert claims to recover economic losses and property

 damage, as well as assert claims for annoyance, aggravation, and inconvenience.

       103.     Furthermore, any denial of liability and defenses raised by the Defendants would

 be applicable to all claims presented by all members of the Class or can otherwise be managed

 through available procedures.

       104.     Defendants’ conduct presents common factual questions that predominate over

 any individual issues. Fundamentally, all of the Plaintiffs’ claims arise out of Defendants’ course

 of conduct causing the release of radioactive materials from the Portsmouth Site. Although

 Defendants’ releases affected a sizable geographic area and many individuals and businesses,

 they can be traced back to actions taken, or not taken, by Defendants. Whether Plaintiffs and the

 Class Members are presenting one or more of the relevant categories of Non-Physical Tort

 Claims, Property Claims, and Medical Monitoring, they will present common liability proof that

 is the same for each member of the Class. Across claim categories, Plaintiffs’ common proof of

 Defendants’ liability will involve the same cast of characters, events, discovery, documents, fact

 witnesses, and experts.




                                                   27
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 28 of 54 PAGEID #: 2132




       105.      The need for proof of Plaintiffs’ and Class Members’ damages will not cause

 individual issues to predominate over common questions. The amounts of economic and

 non-economic losses, consistent with each of the categories of claims, can be efficiently

 demonstrated either at trial or as part of routine claims administration through accepted and

 court-approved methodologies with the assistance of court-appointed personnel, including

 Special Masters. Certain types or elements of damage are subject to proof using aggregate

 damage methodologies or simply rote calculation and summation.

       106.      A class action is superior to maintenance of these claims on a claim-by-claim

 basis when all actions arise out of the same circumstances and course of conduct. A class action

 allows the Court to process all rightful claims in one proceeding. Class litigation is manageable

 considering the opportunity to afford reasonable notice of significant phases of the litigation to

 Class Members and permit distribution of any recovery. The prosecution of separate actions by

 individual Class Members, or the individual joinder of all Class Members in this action, is

 impracticable and would create a massive and unnecessary burden on the resources of the courts

 and could result in inconsistent adjudications, while a single class action can determine, with

 judicial economy, the rights of each member of the class or subclasses, should that be determined

 to be appropriate.

       107.      The conduct of this action as a class action conserves the resources of the parties

 and the court system, protects the rights of each member of the class, and meets all due process

 requirements.




                                                  28
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 29 of 54 PAGEID #: 2133




       108.     Certification of the Class with respect to particular common factual and legal

 issues concerning liability and comparative fault, as well as the necessary and appropriate

 quantum of punitive damages, or ratio of punitive damages to actual harm, is appropriate under

 Federal Rule of Civil Procedure 23(c)(4).

       109.     The particular common issues of liability, comparative fault, and the quantum of

 punitive damages or ratio of punitive damages to actual harm are common to all Class Members

 no matter what type of harm or injury was suffered by each Class Member.

                                                VII.
                                      CAUSES OF ACTION

       110.     Each cause of action alleged herein is brought against each Defendant.

              COUNT ONE—VIOLATION OF THE PRICE-ANDERSON ACT

       111.     Plaintiffs incorporate by reference all allegations of the preceding paragraphs as

 though fully set forth herein.

       112.     In 1957, Congress amended the Atomic Energy Act to implement its policy to

 foster private sector participation in the nuclear energy industry. These 1957 amendments

 became known as the PAA. The uranium and other radioactive substances processed, handled,

 stored, and/or disposed of by Defendants at the Portsmouth Site include, but are not limited to,

 nuclear by-product materials, special nuclear materials, and/or source materials. 42 U.S.C. §

 2014(e), (z), (aa). Any release of these byproducts, special nuclear, or source materials causing

 bodily injury, sickness, disease, death, loss or damage to property, or loss of use of property

 constitutes a “nuclear incident” under the terms of the PAA. 42 U.S.C. § 2014(q).

       113.     In 1988, Congress enacted the Price-Anderson Amendments Act of 1988, which

 explicitly created a federal cause of action for “public liability actions” that arise from nuclear

 incidents. Nieman v. NLO, Inc., 108 F.3d 1546, 1549 (6th Cir. 1997). A public liability action is


                                                 29
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 30 of 54 PAGEID #: 2134




 defined as “any legal liability arising out of or resulting from a ‘nuclear incident.’” Id. at 1550. A

 nuclear incident, in turn, is “any occurrence, including an extraordinary nuclear occurrence,

 within the United States causing, within or outside the United States, bodily injury, sickness,

 disease, death, or loss of or damage to property, or loss of use of property, arising out of or

 resulting from the radioactive, toxic, explosive, or other hazardous properties of source, special

 nuclear, or byproduct material.” Id. (quoting 42 U.S.C. § 2014(q)).

       114.     To prevail on a claim under the PAA, Plaintiffs must establish four elements: (1)

 Defendants released radiation into the environment in excess of federal regulatory limits; (2)

 Plaintiffs were exposed to this radiation; (3) Plaintiffs have injuries; and (4) radiation was the

 cause of those injuries. See In re TMI, 67 F.3d 1103, 1119 (3d Cir. 1995). The federal regulatory

 limits applicable to this case can be found in 10 C.F.R. § 20.1301. See Adkins v. Chevron Corp.,

 960 F. Supp. 2d 761, 769 (E.D. Tenn. 2012) (“The permissible dose limits are found at 10 C.F.R.

 § 20.1301.”). In particular, 10 C.F.R. § 20.1301(e) states that “in addition to the requirements of

 this part, a licensee is subject to the provision of EPA’s generally applicable environmental

 radiation standards in 40 CFR part 190 shall comply with those standards.”

       115.     In accordance with the PAA, the Plaintiffs allege that: (1) the Defendants released

 radiation into the environment in excess of federal regulatory limits; (2) The Plaintiffs were

 exposed to the radiation released by the Defendants; (3) Plaintiffs have injuries, including loss

 or damage to property, and/or loss of use of property; and (4) The radiation released by the

 Defendants was the cause of the Plaintiffs’ injuries. Within the terms of the PAA, Plaintiffs

 further allege a public liability action based upon a “nuclear incident,” or series of such

 incidents.




                                                   30
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 31 of 54 PAGEID #: 2135




       116.     Each Defendant’s conduct constituted a “nuclear incident” within the meaning of

 the PAA because it was an occurrence within the United States causing loss or damage to

 property, or loss of use of property, arising out of or resulting from the radioactive, toxic,

 explosive, or other hazardous properties of source, special nuclear, or byproduct material.

       117.     Pursuant to the PAA, the substantive rules for decision in this action arising under

 28 U.S.C. § 2210 shall be derived from the law of the State in which the nuclear incident

 involved occurred, namely, Ohio, unless such law is inconsistent with the provisions of such

 section.

       118.     Ohio substantive rules for decision provide that a person is strictly liable for harm,

 injury, or damage arising from an abnormally dangerous/ultra-hazardous/unreasonably hazardous

 activity. Processing, handling, storage, and/or disposal of hazardous, toxic, and radioactive waste

 materials which pose a significant risk of harm to persons living and working in the vicinity of

 the operation constitute such abnormally dangerous/ultra-hazardous/unreasonably hazardous

 activity under Ohio law.

       119.     Defendants’ conduct in the processing, handling, storage, and/or disposal of

 hazardous, toxic, and radioactive waste materials posed significant risk of harm to persons living

 and working in the vicinity of the operation. The consequences of nuclear accidents or incidents

 to health, property, and the environment are extremely dire, and can be measured in millions, if

 not billions of dollars. It is not possible to eliminate all of the risk by taking reasonable

 precautions. Finally, the processing, handling, storage, and/or disposal of hazardous, toxic, and

 radioactive waste materials has never been a matter of common usage; indeed, private operators

 historically were not permitted to engage in such activities at all. The conduct of Defendants’

 activities at the Portsmouth Site constituted abnormally dangerous activities.




                                                  31
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 32 of 54 PAGEID #: 2136




       120.     Defendants owed to Plaintiffs a duty of due care which could only be satisfied by

 the legal, safe, and proper processing, handling, storage, and/or disposal of the radioactive, toxic,

 and hazardous substances in Defendants’ possession. Defendants had a duty to prevent the

 discharge or release of such substances that might harm Plaintiffs. Defendants also had a specific

 duty to warn or notify Plaintiffs of the potential hazards of exposure to radioactive, toxic, and

 hazardous substances, and to warn or notify Plaintiffs of the fact that discharges or releases of

 these substances had occurred and were likely to occur in the future.

       121.     Further, Defendants had a duty to comply with applicable state, federal, and local

 governmental laws, regulations, and guidelines applicable to persons processing, handling,

 storing, and/or disposing of hazardous, toxic, and radioactive waste materials.

       122.     Some Defendants applied for, obtained, and operated pursuant to an NRC license,

 and other Defendants were contractors operating on a site whose operations were regulated by an

 NRC license. All Defendants are liable for their activities at the site.

       123.     Defendants are subject to the provisions of EPA’s generally applicable

 environmental radiation standards in 40 CFR part 190, pursuant to 10 C.F.R. § 20.1301(e).

       124.     Defendants breached these duties by their negligent, grossly negligent, and

 reckless processing, handling, storage, and/or disposal of hazardous, toxic, and radioactive waste

 materials at the Portsmouth Site. Such conduct was in utter non-compliance with applicable

 federal, state, and local laws, regulations, and guidelines. Defendants’ negligent, grossly

 negligent, reckless, and illegal conduct resulted in the dangerous release of hazardous, toxic, and

 radioactive substances into the communities surrounding the Portsmouth Site. These actual and

 continued releases subjected Plaintiffs to an unreasonable risk of harm, and to loss or damage to

 property, or loss of use of property. Defendants also failed to warn Plaintiffs of the actual and




                                                   32
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 33 of 54 PAGEID #: 2137




 threatened releases of such hazardous, toxic, and radioactive substances and of the reasonably

 foreseeable effects of such releases, an omission that was negligent, grossly negligent, and

 reckless. Finally, Defendants failed to act to prevent their releases from harming Plaintiffs.

         125.    To the extent Defendants were or are subject to applicable federal regulations,

 Defendants breached their duty by violating federal regulations with respect to levels of radiation

 and concentrations of radioactive materials in unrestricted (general public) areas.

         126.    Any Defendants not subject to applicable federal regulations issued pursuant to

 the Administrative Procedure Act, 5 U.S.C. § 500, et seq., are strictly liable under Ohio law.

         127.    Defendants knew about the hazards associated with nuclear operations. The

 legislative history of the PAA, which was passed with the active participation of private

 companies involved in the nuclear power industry, is rife with references to the extreme

 consequences that could be expected in the event of a nuclear incident. Indeed, the gravity of

 such consequences was a major contributing factor to the passage of the PAA. These Defendants

 knew or should have known that their generation, management, storage, use, disposal, releases,

 or discharges of radioactive, toxic, and hazardous substances, and exposure to gamma radiation

 from the uranium storage yard, in connection with their operations at the Portsmouth Site would

 result in actual injuries and increased risks to the persons, property, and economic interests of the

 public without taking proper safety precautions.

         128.    The Defendants released radiation, including, but not limited to the following

 ways:

                a.      Defendants Centrus and its predecessor in interest USEC released

         radiation and contributed to the overexposure to radiation through actions which

         contributed to airborne particulate matter containing radionuclides to contaminate the




                                                    33
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 34 of 54 PAGEID #: 2138




        Plaintiffs’ properties in excess of 10 C.F.R. § 20.1301 by: (1) failing to shut down the

        gaseous diffusion      plant properly thereby negligently concentrating dangerous

        radionuclides which later were released into the environment during the subsequent

        remediation of the gaseous diffusion facilities; and, (2) failing to properly design,

        manage, and implement the remediation efforts throughout the PORTS facility which has

        allowed airborne particulate matter containing radionuclides to contaminate the Plaintiffs’

        properties; and (3) failing to properly design, manage, and implement the operation and

        remediation of the Depleted Uranium operations.

               b.       Defendants Uranium Disposition Services, BWXT Conversion Services,

        and Mid-America Conversion Services released radiation and contributed to the

        overexposure to radiation by (1) failing to properly contain airborne particulate matter

        associated with Depleted Uranium operations; and (2) failing to contain numerous leaks,

        emissions, and releases during operations, where those releases contained Uranium-238,

        which later decayed into Lead-210, Thorium-230, Radium-226, and Polonium-210,

        which now contaminates the Plaintiffs’ properties.

               c.       Defendants, Bechtel Jacobs Company, Lata/Parallax Portsmouth, and

        Fluor-BWXT Portsmouth released radiation and contributed to the overexposure to

        radiation by failing to properly contain enormous clouds of dust and excessive airborne

        particulate matter containing Uranium-238, Uranium-235, Uranium-234, Neptunium-237,

        Plutonium-238, Lead-210, Thorium-230, Radium-226, and Polonium-210 in the course

        of their remediation work.

       129.     The radiation released by the Defendants was in excess of the federal regulatory

 dose limits set forth in 10 C.F.R. § 20.1301.




                                                 34
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 35 of 54 PAGEID #: 2139




       130.     Subpart (e) of 10 C.F.R. § 20.1301 (“Dose limits for individual members of the

 public'') provides that “[i]n addition to the requirements of this part, a licensee subject to the

 provisions of EPA’s generally applicable environmental radiation standards in 40 CFR part 190

 shall comply with those standards.” Within 40 C.F.R. part 190, 40 C.F.R. § 190.01

 (“Applicability”) provides that “The provisions of this part apply to radiation doses received by

 members of the public in the general environment and to radioactive materials introduced into

 the general environment as the result of operations which are part of a nuclear fuel cycle.” The

 “[n]uclear fuel cycle” is defined as “the operations to be associated with the production of

 electrical power for public use by any fuel cycle through utilization of nuclear energy.” 40 C.F.R.

 § 190.02(a). In addition, Section 190.02 defines the “[u]ranium fuel cycle” as “ the operations of

 milling uranium ore, chemical conversion of uranium, isotopic enrichment of uranium,

 fabrication of uranium fuel, generation of electricity by a light-water-cooled nuclear

 power plant using uranium fuel, and reprocessing of spent uranium fuel, to the extent that these

 directly support the production of electrical power for public use utilizing nuclear energy, but

 excludes mining operations, operations at waste disposal sites, transportation of any radioactive

 material in support of these operations, and the reuse of recovered non-uranium special nuclear

 and by-product materials from the cycle.” 40 C.F.R. § 190.02(b).

       131.     The Defendants named herein are all engaged in operations at PORTS which are

 part of the uranium fuel cycle and/or the nuclear fuel cycle.

       132.     40 C.F.R. § 190.10 (“Standards for normal operations”) provides that “Operations

 covered by this subpart shall be conducted in such a manner as to provide reasonable assurance

 that: (a) The annual dose equivalent does not exceed 25 millirems to the whole body, 75

 millirems to the thyroid, and 25 millirems to any other organ of any member of the public as the




                                                  35
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 36 of 54 PAGEID #: 2140




 result of exposures to planned discharges of radioactive materials, radon and its daughters

 excepted, to the general environment from uranium fuel cycle operations and to radiation from

 these operations.”

       133.     Putative Class Representatives Ursula McGlone and Jason McGlone have resided

 on their property since approximately September 2012 and have raised their five minor children,

 L.M., G.M., B.M., E.M., and M.M, on their property. They are also raising their grandson, T.M.

 (T.M. is the natural son of L.M., who is also a minor). More specific information about each

 child is as follows:

                a)      L.M. is currently fifteen years old and has lived on the property since she
                        was seven years old;

                b)      T.M. is less than one year old and has lived on the property for his entire
                        life;

                c)      G.M. is currently twelve years old and has lived on the property since he
                        was four years old;

                d)      B.M. is currently twelve years old and has lived on the property since he
                        was four years old;

                e)      E.M. is currently eleven years old and has lived on the property since he
                        was three years old; and

                f)      M.M. is currently four years old and has lived on the property for his
                        entire life.

       134.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a dose of 234.3 millirem to the bone surface and 427.6 millirem to the spleen

 of a 3-month-old infant. Using International Commission on Radiological Protection (“ICRP”)

 modeling, the doses to the bone surface and spleen of a 3-month-old infant at the McGlone




                                                 36
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 37 of 54 PAGEID #: 2141




 property are respectively 9.372 and 17.104 times in excess of the federal regulatory limits in 10

 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       135.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a total effective dose of 45.4 millirem to a 3-month-old infant. Using ICRP

 modeling, the total effective dose to a 3-month-old infant at the McGlone property is 1.8 times in

 excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       136.     Scientific analysis revealed the presence of          Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a dose of 234.3 millirem to the bone surface and 427.6 millirem to the spleen

 of an 1-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of a

 1-year-old child at the McGlone property are respectively 9.3 and 17.1 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       137.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a dose of 26.4 millirem to the bone surface and 79.7 millirem to the spleen of

 an 5-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of a

 5-year-old infant at the McGlone property are respectively 1.056 and 3.1 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       138.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a dose of 48.6 millirem to the spleen of a 10-year-old child. Using ICRP




                                                  37
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 38 of 54 PAGEID #: 2142




 modeling, the dose to the spleen of a 10-year-old child at the McGlone property is 1.94 times in

 excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       139.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the McGlone property

 sufficient to deliver a dose of 41.5 millirem to the bone surface and 31.2 millirem to the spleen of

 an 15-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of a

 15-year-old child at the McGlone property are respectively 1.6 and 1.248 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       140.     Putative Class Representatives Ursula McGlone’s and Jason McGlone’s property

 has been contaminated in excess of the limits established in 10 C.F.R. § 20.1301 to the extent

 that the property is no longer safe enough to use for raising children.

       141.     Putative Class Representative Patsy Brownfield owns multiple properties on

 Delay Drive in Piketon, Ohio. The properties are contiguous. These properties have been

 occupied by Ms. Brownfield and/or her adult family members for decades. Ms. Brownfield’s

 daughter raised her own son (Ms. Brownfield’s grandson) on one of the properties. That

 grandson is currently 21 years old and has lived on the property since he was one year old.

       142.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a total effective dose of 109.9 millirem to a 3-month-old infant.

 Using ICRP modeling, the total effective dose to a 3-month-old infant at the Brownfield property

 is 4.396 times in excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e), 40 C.F.R. §

 190.10 and 10 C.F.R. § 20.1301(a).




                                                  38
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 39 of 54 PAGEID #: 2143




       143.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 457.9 millirem to the bone surface and 969.8 millirem to

 the spleen of a 3-month-old infant. Using ICRP modeling the doses to the bone surface and

 spleen of a 3-month-old infant at the Brownfield property are respectively 18.3 and 38.7 times in

 excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       144.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a total effective dose of 36.8 millirem to a 1-year-old child. Using

 ICRP modeling, the total effective dose to a 1-year-old child at the Brownfield property is 1.4

 times in excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       145.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 111.7 millirem to the bone surface and 39.1 millirem to

 the spleen of a 1-year-old child. Using ICRP modeling, the doses to the bone surface and spleen

 of a 1-year-old child at the Brownfield property are respectively 4.4 and 1.5 times in excess of

 the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       146.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 47.8 millirem to the bone surface and 180.7 millirem to

 the spleen of a 5-year-old child. Using ICRP modeling, the doses to the bone surface and spleen

 of a 5-year-old child at the Brownfield property are respectively 1.9 and 7.2 times in excess of

 the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.




                                                 39
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 40 of 54 PAGEID #: 2144




       147.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 33 millirem to the bone surface and 110 millirem to the

 spleen of a 10-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of

 a 10-year-old child at the Brownfield property are respectively 1.32 and 4.4 times in excess of

 the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       148.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 36.1 millirem to the bone surface and 70.6 millirem to the

 spleen of an 15-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of

 a 15-year-old child at the Brownfield property are respectively 1.4 and 2.8 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       149.     Scientific analysis revealed the presence of Neptunium-237, Uranium-234,

 Uranium-238, Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Brownfield

 property sufficient to deliver a dose of 48.5 millirem to the spleen of an adult. Using ICRP

 modeling, the doses to the spleen of an adult at the Brownfield property is 1.9 times in excess of

 the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       150.     Putative Class Representative Patsy Brownfield’s property has been contaminated

 in excess of the limits established in 10 C.F.R. § 20.1301 to the extent that the property is no

 longer safe enough to use for raising children.

       151.     Putative Class Representatives Joshua Ross and Rachel Ross have resided on their

 property since approximately June 2004 and have raised their two minor children, J.R. and N.R.,




                                                   40
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 41 of 54 PAGEID #: 2145




 and their adult child, Adam Ross, for whom they are legal guardians, on their property. More

 specific information about each child is as follows:

                a)     J.R. is currently nine years old and has lived on the property for his entire
                       life;

                b)     N.R. is currently eleven years old and has lived on the property for his
                       entire life; and

                c)     Adam Ross is currently twenty years old and has lived on the property
                       since he was four years old.

       152.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 352.4 millirem to the bone surface and 820.5 millirem to the spleen of a

 3-month-old infant. Using ICRP modeling, the doses to the bone surface and spleen of a

 3-month-old infant at the Ross property are respectively 14 and 32.8 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       153.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a total effective dose of 90.8 millirem to a 3-month-old infant. Using ICRP modeling,

 the total effective dose to a 3-month-old infant at the Ross property is 3.6 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       154.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 89.6 millirem to the bone surface and 33 millirem to the spleen of a 1-year-old

 child. Using ICRP modeling, the doses to the bone surface and spleen of a 1-year-old child at the

 Ross property are respectively 3.5 and 1.32 times in excess of the federal regulatory limits in 10

 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.



                                                  41
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 42 of 54 PAGEID #: 2146




       155.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 36.3 millirem to the bone surface and 152.9 millirem to the spleen of an

 5-year-old child. Using ICRP modeling, the doses to the bone surface and spleen of a 5-year-old

 infant at the Ross property are respectively 1.4 and 6.1 times in excess of the federal regulatory

 limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       156.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 93.3 millirem to the spleen of a 10-year-old child. Using ICRP modeling, the

 dose to the spleen of a 10-year-old child at the Ross property is 3.7 times in excess of the federal

 regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       157.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 59.7 millirem to the spleen of a 15-year-old child. Using ICRP modeling, the

 doses to the spleen of a 15-year-old child at the Ross property is 2.38 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       158.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Ross property sufficient to

 deliver a dose of 41 millirem to the spleen of an adult. Using ICRP modeling, the doses to the

 spleen of an adult at the Ross property is 1.6 times in excess of the federal regulatory limits in 10

 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.




                                                  42
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 43 of 54 PAGEID #: 2147




       159.     Putative Class Representatives Joshua and Rachel Ross’s property has been

 contaminated in excess of the limits established in 10 C.F.R. § 20.1301 to the extent that the

 property is no longer safe enough to use for raising children.

       160.     Putative Class Representatives Brittani Rider and Adam Rider have resided on

 their property since approximately October 2009 and have raised their four minor children, M.R.,

 C.R., L.R., and L.R., on their property. More specific information about each child is as follows:

                a)      M.R. is currently thirteen years old and has lived on the property since she
                        was two years old;

                b)      C.R. is currently ten years old and has lived on the property for his entire
                        life;

                c)      L.R. is currently six years old and has lived on the property for his entire
                        life; and

                d)      L.R. is currently six years old and has lived on the property for his entire
                        life.

       161.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Rider property sufficient

 to deliver a dose of 98.2 millirem to the bone surface of a 3-month-old infant. Using ICRP

 modeling, the dose to the bone surface of a 3-month-old infant at the Rider property is 3.9 times

 in excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       162.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Rider property sufficient

 to deliver a dose of 29.6 millirem to the bone surface of a 15-year-old child. Using ICRP

 modeling, the dose to the bone surface of a 15-year-old child at the Rider property is 1.1 times in

 excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.




                                                  43
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 44 of 54 PAGEID #: 2148




       163.     Putative Class Representatives Brittani Rider’s and Adam Rider’s property has

 been contaminated in excess of the limits established in 10 C.F.R. § 20.1301 to the extent that the

 property is no longer safe enough to use for raising children.

       164.     Putative Class Representatives Mickey Tackett and Heather Tackett have resided

 on their property for approximately three years.

       165.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Tackett property sufficient

 to deliver a dose of 119.7 millirem to the bone surface and 196.2 millirem to the spleen of a

 3-month-old infant. Using ICRP modeling, the doses to the bone surface and spleen of a

 3-month-old infant at the Tackett property are respectively 4.7 and 7.8 times in excess of the

 federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       166.     Scientific analysis revealed the presence of Uranium-234, Uranium-238,

 Thorium-230, Plutonium-238, Polonium-210, and Radium-226 on the Tackett property sufficient

 to deliver a dose of 26.7 millirem to the bone surface of a 1-year-old child. Using ICRP

 modeling, the doses to the bone surface of a 1-year-old child at the Tackett property is 1.06 times

 in excess of the federal regulatory limits in 10 C.F.R. § 20.1301(e) and 40 C.F.R. § 190.10.

       167.     Putative Class Representatives Mickey Tackett and Heather Tackett’s property has

 been contaminated in excess of the limits established in 10 C.F.R. § 20.1301 to the extent that the

 property is no longer safe enough to use for raising children.

       168.     The Plaintiffs, and their properties, were exposed to the radiation released by the

 Defendants.

       169.     The Plaintiffs, and their properties, have injuries and damage caused by the

 radiation released by Defendants. Specifically, Plaintiffs have suffered loss of property, damage




                                                    44
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 45 of 54 PAGEID #: 2149




 to property, and loss of use of property. See 42 U.S.C. § 2014(q). The Class area has experienced

 elevated rates of cancer and other radiation-related health problems caused by the overexposure

 to radiation. Also, Plaintiffs’ properties have been damaged by radiation overexposure which

 detrimentally affects Plaintiffs’ use of their properties. This radiation contamination constitutes

 actual, physical damage to the Plaintiffs’ properties, and this damage is substantial and has

 caused a substantial interference of Plaintiffs’ use of its properties and substantial physical

 damage. For example, the overexposure has caused diminution of property value, loss of

 enjoyment of property, annoyance, inconvenience, and emotional distress, all of which fit within

 the types of compensable damages set forth in 42 U.S.C. § 2014(q). Radiation is a highly potent

 form of contamination that physically impacts the property. Defendants’ negligence has

 contaminated Plaintiffs’ properties with harmful radiation and in doing so has rendered

 Plaintiffs’ properties into death traps unsuitable for the rearing of children. Defendants’

 contamination now undermines Plaintiffs’ ability to allow their children to play in their yards and

 community, ability to live in their homes without elevated risk of health problems and with the

 closure of Zahn’s Middle School, even attend school. The concentration of radioactive

 contaminants on Plaintiffs’ properties is likely to (and, in fact, has) caused harm to human health

 in the form of elevated rates of cancer and other health impacts such that it is unsafe to raise

 children on the property.

       170.     Some of Plaintiffs’ children play in the creek bed and track radioactive material

 into their schools and homes. These creek beds and stream beds are contaminated with

 radioactive material. The children are in direct contact with these sediments. The stream

 sediments spread downstream, in a concentrated less diluted form, unlike airborne plumes that

 spread and dilute.




                                                 45
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 46 of 54 PAGEID #: 2150




       171.     Plaintiffs and the Class continue to be exposed to radioactive contaminants, which

 are known to be carcinogenic substances, and other hazardous and toxic materials at a

 concentration higher than expected for the general populace.

       172.     Plaintiffs and the Class face a lifetime of latent, dread medical, and emotional

 conditions proven to be linked to exposure to radioactive particles.

       173.     One or more of Defendants’ tortious actions resulting in radioactive pollution

 have invaded the legal protections afforded Plaintiffs and the Class by the laws of Ohio.

       174.     Plaintiffs and the Class will benefit from medical monitoring for the

 aforementioned medical and emotional conditions because testing and continued monitoring will

 bring to light the onset of these medical and emotional conditions so that treatment and

 intervention may begin at the earliest point possible.

       175.     Plaintiffs and the Class will benefit from a medical monitoring program featuring

 an epidemiological component that collects and analyzes medical monitoring results so that other

 unrecognized latent, dread diseases that may be associated with exposure to radioactive particles

 may be identified so that treating professionals may better care for the Class Members and so

 that medical professionals engaged in the research and development of new treatment will have

 access to a broader universe of data.

       176.     In addition, Plaintiffs and the Class will require ongoing care for the conditions

 which are known to result from exposure to radioactive particles.

       177.     The harms visited upon Plaintiffs and the Class are irreparable.

       178.     Money damages will not suffice because it is impossible to predict with any

 certainty the costs of such monitoring and treatment for each individual class member nor is it




                                                  46
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 47 of 54 PAGEID #: 2151




 possible to predict new treatment and intervention protocol that may be developed as data from

 medical monitoring of the Class is provided to the medical research community.

        179.     Furthermore, money damages will not suffice because an award of money

 damages for future monitoring and treatment would not result in comprehensive programs,

 whereby important information is shared among the medical community so that new treatments,

 protocols, intervention and tests may be developed.

        180.     Plaintiffs, on behalf of all those similarly situated, seek a Court-administered fund

 replenished from time-to-time by one or more of Defendants to achieve such injunctive and

 equitable relief as necessary for the continuing benefit of the Class, including a

 court-administered medical monitoring program.

        181.     Given the immense wealth of Defendants, such injunctive and equitable relief

 presents no undue burden or irreparable damage to the Defendants.

        182.     Federal regulations control the standard of care for Plaintiffs’ public liability

 action under the PAA. Under the umbrella of Plaintiffs’ PAA claim, Plaintiffs assert the

 following state law causes of action:

                  COUNT ONE (A)—NEGLIGENCE/GROSS NEGLIGENCE

        183.     Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        184.     One or more of the Defendants’ conduct, acts, and omissions violated duties owed

 to Plaintiffs and the Class. Defendants’ negligence proximately caused damage to Plaintiffs and

 the Class.

        185.     One or more of the Defendants failed to act as a reasonably prudent nuclear

 operator under like circumstances would.




                                                   47
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 48 of 54 PAGEID #: 2152




        186.      One or more of the Defendants’ failure to warn also constitutes negligence.

                                   COUNT ONE (B)—TRESPASS

        187.      Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        188.      One or more of the Defendants’ conduct as set forth herein constitutes trespass.

 Indeed, Defendants’ actions caused the entry of unauthorized radioactive contaminants onto

 Plaintiffs’ properties and the Class Members’ properties, which resulted in damages to Plaintiffs

 and the Class.

                                  COUNT ONE (C)—NUISANCE

        189.      Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        190.      One or more of Defendants’ conduct as set forth herein constitutes the tort of

 nuisance which is ongoing. Indeed, Defendants’ conduct has negligently created a potential and

 unreasonable risk of harm which has affected Plaintiffs’ interest in their, and the Class Members’

 properties. This has resulted in damages to Plaintiffs and the Class.

                         COUNT ONE (D)—ULTRA-HAZARDOUS
                   ACTIVITY/ABSOLUTE LIABILITY/STRICT LIABILITY

        191.      Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        192.      One or more Defendants’ conduct as set forth herein constitutes the tort of

 abnormally dangerous/ultra-hazardous/abnormally hazardous activity. Indeed, the production of

 uranium is an abnormally dangerous activity under Ohio law. Defendants’ conduct has resulted

 in damages to Plaintiffs and the Class for which Defendants, or one or more of them, are

 strictly/absolutely liable.


                                                   48
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 49 of 54 PAGEID #: 2153




             COUNT TWO—STATE-LAW CLAIMS AS TO NON-RADIOACTIVE
                    HAZARDOUS SUBSTANCES/WASTES ONLY

        193.      Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        194.      To the extent that the contamination of the Plaintiffs’ properties and/or other

 damages of the Plaintiffs is caused by non-radioactive releases, substances, and/or wastes, the

 Plaintiffs assert the following state-law claims.

        195.      By asserting the following state-law claims, the Plaintiffs are not asserting these

 claims at this time as to any contamination or releases of radioactive materials which would be,

 or could be, governed by the Price-Anderson Act.2

        196.      Plaintiffs and the Class have been and continue to be exposed to hazardous and

 toxic materials, substances, and wastes at a concentration higher than expected for the general

 populace.

        197.      Plaintiffs and the Class face a lifetime of latent, dread medical, and emotional

 conditions proven to be linked to exposure to hazardous and toxic materials, substances, and

 wastes.

        198.      One or more of the Defendants’ tortious actions resulting in hazardous and toxic

 materials, substances, and waste pollution have invaded the legal protections afforded Plaintiffs

 and the Class by the laws of Ohio.

        199.      Plaintiffs and the Class will benefit from medical monitoring for the

 aforementioned medical and emotional conditions because testing and continued monitoring will


 2
   Plaintiffs reserve their right to assert, in the alternative, state law claims as to radioactive contamination
 or releases only upon the occurrence of contingent circumstances, such as dismissal of their PAA claim
 and/or determination that the PAA does not apply.



                                                        49
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 50 of 54 PAGEID #: 2154




 bring to light the onset of these medical and emotional conditions so that treatment and

 intervention may begin at the earliest point possible.

        200.     Plaintiffs and the Class will benefit from a medical monitoring program featuring

 an epidemiological component that collects and analyzes medical monitoring results so that other

 heretofore unrecognized latent, dread diseases that may be associated with exposure to hazardous

 and toxic materials, substances, and wastes may be identified so that treating professionals may

 better care for the Class Members and so that medical professionals engaged in the research and

 development of new treatment will have access to a broader universe of data.

        201.     The Court has already ruled that the McGlone and Rider Plaintiffs have

 successfully alleged claims for breaches of trespass, private nuisance, negligence/gross

 negligence, and ultra-hazardous activity under Ohio law. See Doc. 113 at PAGE ID #: 1691-95.

                  COUNT TWO (A)—NEGLIGENCE/GROSS NEGLIGENCE

        202.     Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

        203.     One or more of the Defendants’ conduct, acts, and omissions, with respect to

 hazardous substances and/or wastes, violated duties owed to Plaintiffs and the Class. Defendants’

 negligence proximately caused damage to Plaintiffs and the Class.

        204.     One or more of the Defendants failed to act as a reasonably prudent operator

 under like circumstances would.

        205.     One or more of the Defendants’ failure to warn also constitutes negligence.

                                 COUNT TWO (B)—TRESPASS

        206.     Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.



                                                  50
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 51 of 54 PAGEID #: 2155




           207.     One or more of the Defendants’ conduct, as to hazardous substances and/or

 wastes, as set forth herein constitutes trespass, which resulted in damages to Plaintiffs and the

 Class.

                                    COUNT TWO (C)—NUISANCE

           208.     Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

           209.     One or more of Defendants’ conduct as set forth herein, as to hazardous

 substances and/or wastes, constitutes the tort of nuisance which is ongoing and has resulted in

 damages to Plaintiffs and the Class.

                  COUNT TWO (D)—ULTRA-HAZARDOUS ACTIVITY/ABSOLUTE
                              LIABILITY/STRICT LIABILITY

           210.     Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs

 as if fully restated herein.

           211.     One or more Defendants’ conduct as set forth herein constitutes the tort of

 abnormally dangerous/ultra-hazardous/abnormally hazardous activity, which resulted in damages

 to Plaintiffs and the Class for which Defendants, or one or more of them, are strictly/absolutely

 liable.

                                     RESERVATION OF RIGHTS

           212.     Out of an abundance of caution, Plaintiffs reallege all counts that were dismissed

 in the Opinion and Order dated July 31, 2020 (Doc. 113) in order to preserve these claims for a

 potential appeal.




                                                     51
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 52 of 54 PAGEID #: 2156




                                  DEMAND FOR JURY TRIAL

       Plaintiffs and all others similarly situated hereby demand trial by jury on all issues in this

 Complaint that are so triable as a matter of right.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully pray for a Jury Trial and for the following relief:

        (1)     An Order certifying this action to proceed as a Class Action, authorizing Plaintiffs

                to represent the interests of the Class (or subclasses, as appropriate) and

                appointing undersigned counsel to represent the Class;

        (2)     An award of damages or mechanism for recovery for Class Members who

                incurred any out-of-pocket expenses as a result of Defendants’ acts or omissions

                along with an award of damages to pay for any necessary mitigation or

                remediation of Class Members’ properties;

        (3)     An award of damages or mechanism for recovery to compensate for loss of use

                and enjoyment of property, annoyance, nuisance, aggravation, and inconvenience

                as a result of Defendants’ acts or omissions;

        (4)     An award of punitive damages for all Class Members who were exposed to

                radioactive materials and/or toxic and/or hazardous materials/wastes as a result of

                Defendants’ acts or omissions;

        (5)     A finding that Defendants are jointly and severally liable to the Plaintiffs for any

                and all damages, whether found or awarded by the Court or a jury;

        (6)     An Order implementing a remediation and restoration, including full-site

                characterization and cleanup of the Plaintiffs’ properties;

        (7)     An Order implementing a medical surveillance and medical monitoring program;

        (8)     Prejudgment and post-judgment interest;


                                                   52
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 53 of 54 PAGEID #: 2157




        (9)    An Order establishing such administrative procedures as are reasonable to

               effectuate the relief granted to Plaintiffs and the Class Members;

        (10)   Declaratory relief clarifying the rights and obligations of the parties to each other;

        (11)   An order directing Defendants to pay for the costs of this proceeding, including

               reasonable attorneys’ fees and costs, including, but not limited to, costs of Class

               notice and administration; and

        (12)   Such other relief as the Court or jury may deem appropriate.

                                              Respectfully submitted,

                                              s/Mark F. Underwood
                                              Mark F. Underwood (Tx.# 24059341)(WV# 7028)
                                              Underwood Law Offices
                                              923 Third Avenue
                                              Huntington, WV 25701
                                              Telephone: (304) 209-4387
                                              munderwood@underwoodlawoffices.com

                                              Stuart E. Scott (0064834)
                                              Kevin C. Hulick (0093921)
                                              Spangenberg Shibley & Liber LLP
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              Telephone: (216) 696-3232
                                              Facsimile: (216) 696-3924
                                              sscott@spanglaw.com
                                              khulick@spanglaw.com

                                              Jason A. Leasure (0081684)
                                              Matthew R. Oliver (0097318)
                                              Vital & Vital, L.C.
                                              536 Fifth Avenue
                                              Huntington, WV 25701
                                              Telephone: (304) 525-0320
                                              jleasure@vitallc.com
                                              moliver@vitallc.com

                                              Stuart H.Smith
                                              Celeste Brustowicz
                                              Victor Cobb


                                                 53
Case: 2:19-cv-02196-ALM-EPD Doc #: 142 Filed: 03/23/21 Page: 54 of 54 PAGEID #: 2158




                                       Cooper Law Firm, LLC
                                       1525 Religious Street
                                       New Orleans, LA 70130
                                       Telephone: (504) 399-0009
                                       cbrustowicz@sch-llc.com
                                       vcobb@sch-llc.com
                                       ssmith@sch-llc.com

                                       Kevin W. Thompson
                                       David R. Barney, Jr.
                                       Thompson Barney
                                       2030 Kanawha Boulevard, East
                                       Charleston, WV 25311
                                       Telephone: (304) 343-4401
                                       Facsimile: (304) 343-4405
                                       kwthompsonwv@gmail.com
                                       drbarneywv@gmail.com

                                       ATTORNEYS FOR PLAINTIFFS




                                         54
